Two orders of the Family Court, Suffolk County, dated September 3, 1968 and December 6, 1968, respectively, affirmed, with one bill of costs. In our opinion, the evidence in this paternity proceeding was sufficient to create a genuine belief in the mind of the trier of the facts that appellant is the father of the child (Commissioner of Public Welfare v. Ryan, 238 App. Div. 607, 608; see People v. Arcieri, 8 A D 2d 923; People v. Mendel, 10 A D 2d 767). Rabin, Acting P. J., Benjamin, Munder, Martuscello and Kleinfeld, JJ., concur.